Citation Nr: 1216658	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A hearing was held before the undersigned Acting Veterans Law Judge in March 2011.

The issue of service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Any current tinnitus is not related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 101, 106, 1131, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duties to notify and assist Veterans in developing claims. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004); 38 U.S.C.A. § 5103(A) ; 38 C.F.R. § 3.159(b)  (2012).

The United States Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

The Veteran was sent VCAA compliant letters in June 2008, July 2008, and August 2009.  These letters included notice of the disability rating and effective date elements of his claim. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(d).  This duty to assist contemplates that VA will help the claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 

The record shows VA has undertaken as many steps as possible to associate medical treatment records with the claims file as to the Veteran's issue of tinnitus.  In addition, the Veteran was provided with many VA examinations during the course of this appeal.  The Veteran had a hearing before the undersigned Veterans Law Judge as to this issue in March 2011.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.




Factual Background and Analysis

In weighing the evidence, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380   (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The appellant's DD Form 214 (Report of Transfer or Discharge) reflects that his principal military occupational specialty was as a fire support specialist.  The Veteran's service medical records show no complaints of, or treatment for, any acoustic trauma, or any ear problem.  While a separation examination is not of record, a May 1990 report of medical examination for entry into the National Guard shows no complaints of, or finding of, tinnitus.

The earliest evidence of record showing any report of tinnitus is a June 2009 audiology note, dated over 25 years after the Veteran's separation from service.  At that time the Veteran reported hearing loss he related to service, as well as a periodic tinnitus lasting 2-3 times a month for 30-40 seconds.  Examination at that time showed normal hearing.

The Veteran had a VA audiological examination in October 2009.  At that time, the Veteran reported limited pre and post military exposure to noise.  He reported that when he was in the service, he was in a mechanized unit, but ear protection was worn.  He reported very infrequent, intermittent tinnitus since the early 1980s.  He described it as a high pitched ring which occurred three times a month, lasting 15 seconds.  The examiner found he had normal hearing on examination.  The examiner indicated that the Veteran did have a diagnosis of intermittent bilateral tinnitus; however, he found this diagnosis was less likely than not related to military noise exposure.  In support of that opinion, the examiner indicated that there was no hearing loss found to support a tinnitus diagnosis, and that the tinnitus that the Veteran described did not meet the criteria for duration and severity.

Thus, the only evidence of record supporting the appellant's claim is his own assertion, in written statements as well as during his hearing testimony in March 2011, that he has tinnitus that is related to his service.  In this regard, lay statements are considered to be competent evidence when describing features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465   (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995).   However, the Veteran is not competent to testify as to medical etiology.

The Board notes there is no post service medical evidence indicating the presence of tinnitus until over 25 years after the Veteran's separation from service.  The Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine the lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1335   (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the service treatment records for the Veteran are without reference to tinnitus and his initial reference to the presence of tinnitus came a number of years following service.  He was seen on a number of occasions following service for various complaints and at no time made any reference whatsoever to tinnitus.  His May 1990 report of examination showed no evidence of report of tinnitus.  This diminishes the Veteran's credibility in claiming a continuity of difficulty with ringing in the ears over the years following service.  In view of the foregoing, the Board finds that there is a preponderance of evidence against the claim for service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied. 38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364-5 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant). 


ORDER

Service connection for tinnitus is denied.


REMAND

As to the Veteran's claim of entitlement to service connection for a bilateral ankle disability, the Board notes that, during his hearing testimony before the Board in March 2011, the Veteran indicated that apparently, he had been scheduled, or would be scheduled shortly, for an MRI and further examination of his ankles, possibly as a result of his December 2010 hearing at the RO before a decision review officer.  The Veteran also indicated ongoing treatment at VA medical facilities for his ankles.  The Board notes that there is no medical evidence of record dated any more recently than late 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board must remand this issue in order that all relevant evidence may be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and have him provide the names and addresses of all health care providers who have treated him since 2010 for his ankle complaints.  After receiving any relevant releases, please associate all relevant records with the Veteran's claims folder, to specifically include all VA treatment records for the Veteran's ankle from 2010 to the present.

2. After the development requested above has been completed to the extent possible, the RO should again review the record, including the recently submitted statements from the Veteran's family, and take any further action it deems warranted, to include a further VA examination if deemed warranted.  That examination should be conducted by an appropriate specialist who should opine as to whether it is at least as likely as not that any current bilateral ankle disability is related to the Veteran's active service in any way.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


